IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-10175
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

ERIC ANTHONY THOMAS,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 5:93-CR-13
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Eric Anthony Thomas appeals from his judgment of conviction.

He argues that the district court erred by denying his motion to

suppress because his vehicle was illegally impounded and the

police conducted an improper inventory search in violation of the

Fourth Amendment.    This issue is foreclosed by the law-of-the-

case doctrine.     See Chevron U.S.A., Inc. v. Traillour Oil Co.,

987 F.2d 1138, 1150 (5th Cir. 1993).    Accordingly, the judgment

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No.
                              - 2 -

of the district court is AFFIRMED.